BROADDUS, J.
— This case was here once before and is reported in 76 Mo. App. 242. The questions here, however, are in the main different from what they were on the former trial. The controversy arises out of the following note: “Linneus, Mo., May 24, 1893. Eight years after date, for value received we promise to pay to the St. Louis Loan and1 Investment Corporation or order, at its office in the city of St. Louis, the sum of six hundred dollars, with interest at the rate of six per cent per annum. Interest payable in monthly in*553stallments on the fifteenth day of each and every month. Each installment of interest to be $3. This note is secured by deed of trust on real estate in Linneus, Mo., $600.”
The plaintiffs in their petition claim to have paid the greater part of the note. They aslc for an accounting and offer to pay the balance found due. We copy, for convenience, a part of the statement made by Judge EllisoN in the former opinion, viz.: “It appears that the note was for money borrowed of the association under the statute regulating such associations. And that the payments made were $9 per month; three dollars of which was for interest as stipulated in the note, three dollars for premium in securing the loan and three dollars for payment on stock of the association held by plaintiff.” The note was assigned to the defendant. At the time of the execution of the note Mrs. Sappington, plaintiff, also obtained one and one-fifth shares in said association. When the note was transferred to the defendant, Mrs. Sappington also transferred to it her said shares of stock at an agreed value of $85. In the finding of the trial court the plaintiff was not only allowed as a credit against said note the amount of dues and interest thereon paid by her, but also the $85, the agreed value of her stock turned over to the defendant-
The defendant claims that this is a double credit, for the reason that the amount of dues paid represent the value of the stock. In Price v. Empire Loan Co., the court uses the following language: “While it is true that payments of the stock are not strictly speaking, payments on the loan, yet it seems to be the rule that when the borrowing shareholder comes to pay off the loan he is entitled to have the value of the stock credited on his obligation; and that value is, in the absence of a contrary showing, a sum equal to the total payment on the stock.” Now if the amount of dues paid on the stock represents the value of the stock which the court credited against 'the note, most certainly the crediting of the value of *554tbe stock at tbe agreed price of $85, would be to that extent a double credit. This we think was error.
Defendant further contends that the court was not authorized to compute interest on dues paid by her. We do not see any difference in this case in making a payment which should be credited upon an obligation to pay interest, than on any other obligation of a similar character. As the interest on the note amounting to three dollars per month was shown to have been paid when due, we can see no reason why the dues paid should not bear interest from the time of their payment. All payments in every instance are to be credited of the date paid, which in effect stops the running of interest from that time for that much and the effect in this case of computing and allowing interest on dues paid from the date of payment is the same. The only error we can discover was allowing a double credit as aforesaid.
Reversed with directions to eliminate the $85 credit to the plaintiff as aforesaid and to enter up judgment accordingly.
All concur.